I concur in the result reached by the opinion of the court, but reach my conclusion on ground different from that taken in that opinion.  I agree with the trial court that in the statute involved "may" is mandatory where it applies, but I think that the mandatory provision does not apply to the situation here involved.
To construe the statute as the court construes it renders the provision relating to taking an affidavit or inspection by the county treasurer meaningless and entirely without effect. The construction leaves the provision not only ineffectual but entirely purposeless.  It is a fundamental rule of statutory construction that the intent of a statute, when its intent is ascertainable, must be carried out — that statutes must be given effect according to their purpose.
The statute involved is sec. 75.01 (1), Stats.  It stood in R. S. 1878 as sec. 1165.  By ch. 415, Laws of 1889, it was amended to read:
"The owner or occupant of any land sold for taxes . . . may . . . redeem the same, or any part thereof, or interest therein, by paying to the county clerk . . . for the use of the purchaser, . . . the amount for which such land was sold, . . . or such portion thereof as the part or interest redeemed shall amount to. . . ."
It is to be noted that the statute before amendment did not require any specified procedure or action by the county clerk to determine or as basis for determining the proportion of *Page 313 
the tax to be attributed to the part redeemed.  By sec. 3, ch. 218, Laws of 1893, sec. 1165 was amended by merely adding thereto at the end thereof the following:
"Provided, that when an application is made to the county clerk to redeem from any tax sale, any part or portion of any lot or parcel of land, which was sold for taxes as a whole, but which is owned in severalty, the county clerk, before making a receipt for the redemption of such part or portion thereof, is authorized to ascertain, by affidavits or by actual view, the true proportion of taxes chargeable to the part or portion sought to be redeemed, and the amount so found shall be deemed to be the amount required for the redemption thereof."
The portion of the statute added by the amendment still stands in the statute without change except that the words "county treasurer" are substituted for "county clerk" and the word "may" is substituted for "is authorized."  The portion of sec. 1165, Stats. 1878, as amended in 1889, as above quoted, still remains in the present statute except that the words "county treasurer" have been substituted for "county clerk."
The purpose and intent of the provision of the statute relating to the county treasurer's acting upon affidavits or personal inspection becomes clear when we consider how it was placed in the statute.  It was placed there by the legislature in 1893 as above shown by merely adding to the existing statute which had been in force for years the provision that when land "is owned in severalty" an apportionment of the tax "may" be made by the treasurer on his doing as stated. The meaning of the clause as used in the statute is that when the ownership of a tract taxed as a whole is divided into "several," that is, two or more, distinct parcels, the owner of a distinct parcel may redeem his parcel by paying the part of the tax proportionately attributable thereto on getting the county treasurer to determine by taking affidavits or inspection the portion of the tax so attributable. *Page 314 
Before the amendment was made no particular proof or manner of securing information was required to entitle the owner of the entire tract to redeem part of it by paying the part of the tax against the whole tract proportionately attributable to that part.  The owner or owners of the tract, whether it was owned jointly, in common, or by a single individual, might redeem a part by so paying.  As long as the tract is owned as a whole no owner but the owner or owners of the whole tract is interested in what portion of the tax is left as a lien on the unredeemed portion.  But when a parcel of the tract has been sold the purchaser of that part becomes interested in how much of the total tax on the tract is left by redemption of the remaining or any part of the land a lien on the parcel owned by him or if the purchaser wishes to redeem the parcel he has purchased, the original owner of the whole tract is likewise interested.  The less that is paid by the redemption of a part the more is left to be paid by the owner or owners of the remainder.  Before the sale of part, redemption is permitted upon any sort of information the county treasurer may wish to accept, but after sale of a part, for the protection of the owner of the part not redeemed, the treasurer is required to take affidavits or make a personal inspection.  As in the instant case no part of the tract has been sold and the redemption was made by the owner of the whole tract, no affidavit or inspection was necessary and the action of the county treasurer in permitting the parcel redemption was proper.
While it is true that sec. 230.43, Stats., provides that "estates, in respect to the number and connection of their owners, are divided into estates in severalty, in joint tenancy and in common," and that the phrase "estates in severalty" in the statute' refers to ownership by a single person, it does not follow that the phrase was used in that sense in the amendment of the statute instantly involved.  The phrase may be given the meaning above attributed to it upon the common *Page 315 
or dictionary meaning of the word "severalty, " one of which meanings is (Webster) "state of separation from the rest, or from all others; character of being several, individual, distinct."
The statute for construction of statutes, sec. 370.01, requires that words shall be taken in the sense in which they are commonly used.  The meaning shall be given to them which they have in common parlance.  The meaning that commonly would be given to the phrase "owned in severalty" as used in the statute is owned in several distinct or separate parcels.
It is true that the statute for construction of statutes says that words having a technical meaning in the law must be given that meaning in a statute.  But "severalty" standing alone does not imply an estate in severalty.  Nor does the phrase "owned in severalty."  If giving a technical legal meaning to a word or phrase renders a statute senseless and without reason for its enactment, while common meaning gives sense to it and supplies a reason or purpose for its enactment, the common rather than the technical meaning should be given.
As pointed out by respondent in his brief, the dictionary meaning of "in severalty" above stated accords with that given in sec. 62.19 (6), Stats., relating to assessment of special benefits.  The language there used is:
"Whenever any lot . . . shall be subdivided by sale or contract or by use or occupation in severalty, after the assessment of special benefits as herein provided, said board of public works may, after ascertaining such facts, at any time before the special assessment shall have been inserted in the tax roll, make an equitable apportionment of the benefit tax against such lot or parcel of land among the different subdivisions thereof."
I think the phrase "in severalty" in sec. 75.01 (1), Stats., should be given the meaning it unquestionably has in sec.62.19 (6). *Page 316 
Under this construction, the relator has no standing to bring the action because the lot is not owned in several distinct or separate parcels, and the 1893 amendment, the part of the statute' relating to apportionment when distinct parcels are held by different owners, has no application.  In such case the county treasurer may plainly do as was customarily done prior to amendment of the statute as was done here.
I am authorized to state that Mr. Justice WICKHEM concurs in this opinion.